DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 09/08/202 filing with the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/22, 04/14/22, 01/27/22, 08/16/21, 05/19/21, 03/24/21, and 12/03/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jouhikainen et al (US 2020/0065607 A1).
Claim 1
Jouhikainen teaches a method (Jouhikainen [8] “systems and methods for automated recognition of objects that are present in video and image content”), implemented by at least one server computing device of a service provider (Jouhikainen fig.1, #110), the method comprising: 
receiving multimedia content including a representation of an item offered for sale by a merchant (Jouhikainen [80] “media device 102 (or media server 110) receives content” and [76] “Purchases may be made in real-time as a viewer is watching content, or a viewer may save a product in the shopping cart to purchase at a later time.”); 
identifying, through one or more recognition techniques, the item in the multimedia content (Jouhikainen [84] “analysis module 210 determines whether a product is accurately recognized from the first region. Specifically, analysis module 210 may determine a first likelihood metric of image block(s) that are present in the first region, and compare the first likelihood metric to a predetermined threshold.”); 
determining, based at least in part on inventory data associated with the merchant, identifying information associated with the item (Jouhikainen [73] “subset of data may include descriptive data about the product, such as price, information, brand, merchants, availability, and the like” and [32] “an inventory for each product. For example, product database 106 may store data regarding the price of a product at a merchant associated with merchant database 108, and the quantity of the product for sale at a merchant associated with merchant database”); 
associating the identifying information with an interactive element to be presented in association with the multimedia content, wherein the interactive element, when selected, causes a user device to display a graphical user interface configured to allow a customer to purchase the item (Jouhikainen fig. 3, #360, fig. 6A, [32] “product database 106 may store data regarding the price of a product at a merchant associated with merchant database”, [39] “Media device 102 may also include a display interface 214, a communication interface 216, a data interface 218, and a shopping cart module 220” and [65] “Communication interface 216 may provide the interface needed to receive an input from a viewer's external user device indicating a selection of a product in a shopping cart, a selection to purchase a product from the shopping cart”); 
overlaying, at least partially and for customer interaction, the interactive element onto a portion of the multimedia content (Jouhikainen fig. 6A and [94] “Interface 600 may be an example of what is seen by a viewer on a display of a media device 102 or a display connected to media device 102. Interface 600 may include a content region 605 and a shopping cart region 610. Content region 605 may display video and/or image content.”); 
receiving, from the user device of the customer, input data indicating customer interaction with the interactive element (Jouhikainen fig. 6A and [65] “Communication interface 216 may provide the interface needed to receive an input from a viewer's external user device indicating a selection of a product in a shopping cart, a selection to purchase a product from the shopping cart, and any other selections/interactions that a viewer wishes to make with video/image content”); and 
causing, based at least in part on the input data, the user device of the customer to display the graphical user interface configured to allow the customer to purchase the item (Jouhikainen fig. 6A and  [100] “Viewer activation of selection icon 620 may direct a viewer to a third party website for purchasing one or more of the products in shopping cart 610, or may allow a viewer to directly purchase one or more of the products in shopping cart 610. Shopping cart 610 may allow a user to purchase products that are populated in shopping cart 610 in real time as content is streaming/playing, and may provide an option for purchasing in response to a displayed product”).

Claim 2 
Jouhikainen teaches all the limitations of the method as claim 1 recites, further comprising: 
receiving inventory data from a system associated with the merchant, the inventory data indicating a current inventory of the item available for purchase from the merchant (Jouhikainen [32]); and 
associating a numerical representation of the current inventory with the interactive element (Jouhikainen [32] and [78]), wherein overlaying the interactive element onto the portion of the multimedia content includes overlaying the numerical representation of the current inventory onto the portion of the multimedia content (Jouhikainen [30] and [78]).

Claim 4 
Jouhikainen teaches all the limitations of the method as claim 1 recites, further comprising: 
determining an attribute of the item as presented in the multimedia content, the attribute including a selectable option associated with the item (Jouhikainen [73] were subset of descriptive data is the equivalent of the claimed attribute); 
receiving, from a system associated with the merchant, cost data indicating a cost of the item having the attribute (Jouhikainen [32] see price); 
causing the graphical user interface to include the cost (Jouhikainen [30]); and 
causing the graphical user interface to include the attribute as prepopulated information in a user-input field (Jouhikainen [30]).

Claim 5 
Jouhikainen teaches a system (Jouhikainen [8]) comprising: 
one or more processors (Jouhikainen [107]); and 
non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Jouhikainen [105-106]) comprising: 
receiving multimedia content including a representation of an item (Jouhikainen [80] and [76]); 
identifying the item in the multimedia content (Jouhikainen [84]); 
determining identifying information associated with the item (Jouhikainen [73] and [32]); 
associating the identifying information with an interactive element to be presented in association with the multimedia content, (Jouhikainen fig. 3, #360, fig. 6A, [32], [39], [65]) wherein the interactive element is selectable by a user of a user device (Jouhikainen [65]); 
associating the interactive element with a portion of the multimedia content (Jouhikainen [65]); 
receiving, from the user device, input data indicating user interaction with the interactive element (Jouhikainen fig. 6A and [65]); and 
causing, based at least in part on the input data, the user device to display a graphical user interface configured to allow the user to acquire the item (Jouhikainen fig. 6A and [100]).

Claim 6 
Jouhikainen teaches all the limitations of the system as claim 5 recites, the operations further comprising: 
determining a first time indicator for when the representation of the item is referenced in the multimedia content (Jouhikainen fig. 5 and [40] were frame is an indication of time); 
determining a second time indicator for when the representation of the item ceases being referenced in the multimedia content (Jouhikainen [93]); and 
causing the interactive element to be displayed in association with the multimedia content from the first time indicator to the second time indicator as the multimedia content is output via the user device (Jouhikainen [69]).

Claim 7 
Jouhikainen teaches all the limitations of the system as claim 5 recites, the operations further comprising: 
determining a location, on a viewable window of the user device, where the item is presented during output of the multimedia content by the user device (Jouhikainen [43]); and 
causing the interactive element to be presented in association with the location as the multimedia content is output via the user device (Jouhikainen [43] and [87]).

Claim 8 
Jouhikainen teaches all the limitations of the system as claim 5 recites, the operation further comprising: 
determining a portion of the multimedia content where the representation is displayed (Jouhikainen [43] and [87]); 
identifying an attribute of the item utilizing image data from the portion of the multimedia content (Jouhikainen [46-48]); and 
including the attribute as at least a portion of the identifying information (Jouhikainen [46-48]).

Claim 10 
Jouhikainen teaches all the limitations of the system as claim 5 recites, wherein the multimedia content is associated with a first merchant, and the operations further comprise: 
determining, when the user input is received, that the item is unavailable from the first merchant (Jouhikainen [30]); 
identifying one or more second merchants from which the item is available (Jouhikainen [30]); and 
causing the graphical user interface to include an identifier of the one or more second merchants (Jouhikainen [30]).

Claim 11 
Jouhikainen teaches all the limitations of the system as claim 5 recites, the operations further comprising: 
generating first data representing the interactive element, the first data being separate from the multimedia content (Jouhikainen fig. 6A); 
receiving an indication that the multimedia content has been requested to be output on the user device (Jouhikainen [42]); and 
in response to the indication, causing the first data to be overlaid on the multimedia content while the multimedia content is output on the user device (Jouhikainen [42]).

Claim 12 
Jouhikainen teaches all the limitations of the system as recited in claim 5, wherein the graphical user interface is provided by a payment processing service provider (Jouhikainen [39]), and the operations further comprise: 
receiving item information about the item from a system associated with a merchant (Jouhikainen [32-33] and [74]); 
receiving, via the graphical user interface, payment information from the user device (Jouhikainen [33] and [76]); and 
initiating a payment transaction for purchase of the item utilizing the payment information and the item information (Jouhikainen [65] and [76]).

Claim 13 
Jouhikainen teaches a method, implemented at least in part by one or more computers of a payment processing service provider (Jouhikainen abstract), the method comprising: 
receiving multimedia content including a representation of an item (Jouhikainen [80] and [76]); 
identifying the item in the multimedia content (Jouhikainen [84]); 
determining identifying information associated with the item (Jouhikainen [73] and [32]); 
associating the identifying information with an interactive element to be presented in association with the multimedia content (Jouhikainen fig. 3 and 6A, [39] and [65]); 
associating the interactive element with a portion of the multimedia content (Jouhikainen [65]); 
causing the interactive element to be displayed while the multimedia content is being output on the user device (Jouhikainen fig. 6A and [100]); 
receiving, from the user device and while the interactive element is displayed, input data indicating user interaction with the interactive element (Jouhikainen fig. 6A and [65]); and 
causing, based at least in part on the input data, the user device to display a graphical user interface configured to allow the user to acquire the item (Jouhikainen fig. 6A and [100]).

Claim 14 
Jouhikainen teaches all the limitations of the method as claim 13 recites, further comprising: 
receiving inventory data from a system associated with a merchant that sells the item, the inventory data indicating a current inventory of the item available for purchase from the merchant (Jouhikainen [32] and [78]); 
determining that the current inventory is less than a threshold inventory value (Jouhikainen [78]); and 
sending, based at least in part on the current inventory being less than the threshold inventory value, a recommendation for a substitute item that is currently in stock (Jouhikainen [30] and [75]).

Claim 15 
Jouhikainen teaches all the limitations of the method as claim 13 recites, further comprising: 
storing first data indicating that the interactive element was selected (Jouhikainen fig. 6A and [74] see placing items in shopping cart); 
receiving additional input data indicating customer interaction with an additional interactive element associated with an additional item in the multimedia content (Jouhikainen [100-101]); 
storing second data indicating that the additional interactive element was selected (Jouhikainen [100-101]); and 
causing the graphical user interface to display purchase information for the item and the additional item based at least in part on the first data and the second data (Jouhikainen fig. 6A and [30]).

Claim 16 
Jouhikainen teaches all the limitations of the method as claim 13 recites, further comprising: 
determining an attribute including at least one of a size, a color, or a quantity of the item as presented in the multimedia content (Jouhikainen [74]); and 
causing the graphical user interface to include the attribute as prepopulated information in a user-input field (Jouhikainen [74-75]).

Claim 17 
Jouhikainen teaches all the limitations of the method as claim 13 recites, further comprising: 
determining a geographic region associated with the user device when the user input data is received (Jouhikainen fig. 4A and 4B); and 
determining a current inventory for the item in the geographic region, wherein causing the interactive element to be displayed includes causing an indication of the current inventory to be displayed (Jouhikainen [78]).

Claim 18 
Jouhikainen teaches all the limitations of the method as claim 13 recites, wherein the multimedia content includes live streaming or near-live streaming content (Jouhikainen [101]), receiving the multimedia content comprises receiving the multimedia content from a device associated with a merchant, (Jouhikainen [80] and [76]) and the method further comprises: 
analyzing, using one or more computer vision processes and prior to sending an instance of the multimedia content to the user device, image data of the multimedia content to identify objects depicted in the multimedia content (Jouhikainen [34]); 
generating, prior to sending the instance of the multimedia content, first data including the interactive element, wherein the interactive element is based at least in part on the objects as identified (Jouhikainen fig. 4A/B and 6A); and 
sending, to the user device, the first data and the instance of the multimedia content (Jouhikainen [79]).

Claim 19 
Jouhikainen teaches all the limitations of the method as claim 13 recites, further comprising: 
receiving, from the user device and while the multimedia content is being output, image data depicting a user of the user device making a gesture, the user input data including the image data (Jouhikainen fig. 6A); 
determining a movement pattern of the gesture based at least in part on analysis of the image data (Jouhikainen [46]); 
determining that the movement pattern corresponds to a reference movement pattern indicating that the user has provided input to select the item for purchase (Jouhikainen [71]); and 
causing the action to be performed based at least in part on the movement pattern corresponding to the reference movement pattern (Jouhikainen [71]).

Claim 20 
Jouhikainen teaches all the limitations of the method a claim 13 recites, further comprising: 
determining, utilizing speech recognition processes performed on audio data of the multimedia content, text data indicating a speech portion of the multimedia content (Jouhikainen [60]); 
identifying one or more characteristics of the item based at least in part on the text data (Jouhikainen [73]); and 
prepopulating at least one field of the graphical user interface with the one or more characteristics (Jouhikainen [69] and [73]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouhikainen et al (US 2020/0065607 A1) as applied above and in further view of Grusd (US 2019/0297390).

Claim 3 
Jouhikainen teaches all the limitations of the method as claim 1 recites, further comprising: 
storing first data indicating that the interactive element was selected (Jouhikainen [30] and [76] see save product); 
receiving additional input data indicating customer interaction with an additional interactive element associated with an additional item in the multimedia content (Jouhikainen [76] where purchase data is an example of additional input data); 
storing second data indicating that the additional interactive element was selected (Jouhikainen [70] see previously purchased products implies storage of purchase data); and 
based at least in part on the multimedia content ceasing and utilizing the first data and the second data, causing the graphical user interface to display purchase information for the item and the additional item (Jouhikainen fig. 6A).
Jouhikainen does not teach, but Grusd does teach in the analogous art of tagging objects the claimed limitation of determining to refrain from causing display of the graphical user interface until the multimedia content ceases (Grusd [123]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jouhikainen the determining to refrain from causing display of the graphical user interface until the multimedia content ceases as taught by Grusd since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouhikainen et al (US 2020/0065607 A1) as applied above and in further view of Rathod (US 2014/0074629).

Claim 9 
Jouhikainen teaches all the limitations of the system as claim 5 recites, the operations further comprising: 
Jouhikainen does not teach, but Rathod teaches in the analogous art of customized, contextual, dynamic & unified communication, zero click advertisement, dynamic e-commerce and prospective customers search engine
receiving text data representing one or more comments associated with the multimedia content (Rathod [216]); 
identifying, from the text data, one or more keywords associated with the item (Rathod [216]); and 
modifying the identifying information based at least in part on the one or more keywords (Rathod [216]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brotman et al (US 2009/0048860).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623